Citation Nr: 9928150	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.   98-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The Marine Corps League


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from April 1941 to August 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service-connection for 
bilateral hearing loss.


FINDING OF FACT

The record does not contain any medical evidence that 
indicates the appellant's bilateral hearing loss was 
etiologically related to his service.


CONCLUSION OF LAW

The claim for service-connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. At 495.  With regard to the showing of a 
chronic disability in service chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

The evidentiary assertions by the veteran are to be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  The veteran as a layperson is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

The appellant's service medical records could not be located.  
They are presumed to have been destroyed in a fire in 1973 at 
the National Personnel Records Center (NPRC).  However, his 
Certificate of Honorable Discharge was of record and 
indicates he served in the artillery.  He participated in 
battles and campaigns in Normandy; Northern France; 
Rhineland; and Central Europe.

Post medical records include a private audiometric 
examination report dated May 1995 that indicates the 
appellant had moderate to severe mixed hearing loss in his 
right ear and mild to severe sensorineural hearing loss in 
his left ear.  A private audiometric examination dated May 
1998 indicates he had moderate to profound sensorineural 
hearing loss in his right ear and mild to profound 
sensorineural hearing loss in his left ear.

Through written correspondence dated in October 1997 the 
appellant contended that his hearing loss was due to 
environmental exposure to loud noises while assigned to 
artillery while on active duty with the United States Army 
during World War II.  

The appellant's wife through written correspondence dated in 
February 1998 indicated that his hearing began to noticeably 
deteriorate during his 60's.  She noted that he served in the 
artillery; that the tanks he serviced boasted 16-foot long 
rifles, which discharged 60 shells; and that he recalled his 
ears and nose bleeding several times in battle.  She further 
reported that the appellant did not have any history of 
hospitalization or any outstanding medical records.

An October 1998 Supplemental Statement of the Case (SSOC) 
informed the appellant that the evidence of record did not 
show an etiological relationship between his bilateral 
hearing loss and the noise exposure or acoustic trauma he 
sustained while on active duty.  The appellant as of date has 
not provided medical evidence indicating that his bilateral 
hearing loss was due to his service.

The Board concludes that the appellant's claim for service-
connection for bilateral hearing loss is not well grounded.  
As indicated, a search for his service medical records has 
been negative.  The Board concedes that he in the artillery 
and was exposed to loud noise.  However, he has failed to 
submit medical evidence showing that his hearing loss was 
caused by such exposure.  The Board recognizes that in a case 
where service medical records are presumed destroyed, the 
Board has a heightened duty to explain its findings and 
conclusions of law.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, this heightened duty of review "does not 
lower the legal standard for proving a claim for service-
connection."  Russo v. Brown, 9 Vet. App. 46,51 (1996).  The 
appellant has not provided or identified medical evidence 
showing that his bilateral hearing loss was etiologically 
related to his service.

The Board notes that the record does contain lay evidence in 
the form of statements from the appellant and his wife in 
which they contend that his bilateral hearing loss was due to 
noise exposure he experienced in service.  As laypersons, 
however, they are not considered competent on matters of 
medical etiology, and their opinions on such matters are not 
sufficient to well ground the claim.  Further, and in view of 
the fact that the appellant's wife has indicated that he did 
not have hearing problems before the 1960's, her statement 
does not provide the necessary link to service pursuant to 
the continuity of symptomatology provision of 38 C.F.R. 
§ 3.303(b).

Moreover, the Board is satisfied that the obligation imposed 
by 38 U.S.C.A. § 5103 (West 1991) has been satisfied because 
the appellant was informed via the SSOC of the evidence 
necessary to complete his application.  See Frazen v. Brown, 
9 Vet. App. 235 (1996) (VA's 


ORDER

Entitlement to service-connection for a bilateral hearing 
loss disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

